DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with To Chin on 11/3/2021.

The claims in the application have been amended as follows:

1.-16. (Previously Canceled). 

17. (Currently Canceled).

18.-26. (Previously Canceled).

27. (Currently amended) 




















A device for identifying an

object in an image, the device comprising:

a communication module, wherein the communication module receives or sends a feature signal, wherein the feature signal comprises a command for controlling one or more light sources, wherein the command comprises a change and a duration of the one or more light sources;
a processing unit, wherein the processing unit receives, from a paring side through the communication module, information of tags that are possibly located within a range of an image sensor, the information comprises feature signals that are allocated to the tags, and an image signal of the image sensor, wherein the processing unit generates identification result of one or more light sources associated with a tag from image signal;
a storage module in communication with the processing unit for storing the identification result; and
a location module, used for acquiring sensing location information of the image sensor, transmits the sensing location information to the communication module, and sending through the communication module the sensing location information to the pairing side.
Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: None of the prior arts teach or suggest a device to identify a tag including one or more light sources further including the limitations as claimed in claim 27 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art related to readers and RFID tags in the field: US20110024500, EP1697811B1, CN202600754U.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/YONG HANG JIANG/Primary Examiner, Art Unit 2689